              IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF VIRGINIA


                       Alexandria Division




THOMAS MONTGOMERY, III,


     Plaintiff,

V.                                  Civil Action No. 1:18-cv-01317


DR. MARK T. ESPER,

     Defendant.




                          MEMORANDUM OPINION




     THIS MATTER comes before the Court on Defendant's Motion


for Summary Judgment pursuant to Fed. R. Civ. P. 56.

     Plaintiff is a forty-nine-year-old African-American man

with a doctorate in educational leadership and an extensive

record of military and civilian government service. In 2009,

Plaintiff was arrested in Fairfax County, charged with felony

kidnapping, and ultimately entered an Alford plea to (and thus

was convicted of) the lesser charge of misdemeanor disorderly

conduct. In 2010, Plaintiff was again arrested in Fairfax

County, charged with solicitation of prostitution, and

ultimately entered an Alford plea to (and thus was convicted of^

the lesser charge of misdemeanor disorderly conduct.
